Title: To John Adams from the Duc de La Vauguyon, 17 April 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



La Haye ce 17e. avril 1781

J’ay recu Monsieur La Lettre par laquelle vous m’informez que le Congres des etats unis de l’amerique septentrionale vous a revetu du Caractere de Son ministre plenipotentiair auprès des etats generaux des provinces unies. J’ignore Si vous vous proposez de presenter vos Lettres de créance a Leurs hautes puissances dans ce moment mais si telle est votre intention je desirerois bien avoir lhonneur de vous entretenir auparavant et vous communiquer des vues qui me paroissent interesser essentiellement La Cause Commune.
Soyez Bien persuadé je vous prie Monsieur de la verité des sentiments inviolables de la consideration tres distinguée avec Les quels j’ay Lhonneur d’etre Votre tres humble et tres obeissant serviteur

Le duc de La Vauguyon

